Sognier, Judge.
Donald Johnson was convicted of child molestation and incest, and he appeals.
1. In three enumerations of error appellant contends the tried court erred by permitting the prosecutor to ask appellant’s character witnesses whether they would believe him under oath “[i]f it was proved to you beyond a reasonable doubt that [Appellant] had sexual intercourse with [the victim].” This issue hAs been decided adversely to appellant in Mathis v. State, 175 Ga. App. 127-128 (4) (333 SE2d 10) (1985). See also Jackson v. State, 149 Ga. App. 496, 499 (2) (254 SE2d 739) (1979).
2. Appellant also challenges the trial court’s ruling allowing the State to ask a character witness called by appellant if she was aware that appellant had been arrested the previous year on an unrelated charge. As this court has approved the use of such an inquiry when, as in the case at bar, “the questions asked by the prosecuting attorney . . . were proven to be factual by [appellant’s] testimony,” Richardson v. State, 177 Ga. App. 48, 50 (2) (338 SE2d 506) (1985), this enumeration is without merit. See id. at 49-50.

Judgment affirmed.


Banke, P. J., and Pope, J., concur.